El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El apelante fué denunciado por infracción del artículo 12a de la Ley No. 75 de 1916 sobre automóviles, porque en 23 de diciembre del año 1918, como a la 1 P. M., y en el barrio de San Antón del distrito judicial municipal de Carolina, ilegal, maliciosa y voluntariamente guiaba el automóvil No. 2286 sin ejercer el debido cuidado y sin tomar las precau-ciones razonables para garantizar la seguridad de vidas y propiedades, chocando con el automóvil P356 de la propiedad del denunciante, al que causó varios desperfectos y roturas.
*919No se ha presentado por el apelante alegato alguno para sostener el recurso y el fiscal solicita la revocación de la sentencia apelada por insuficiencia de la denuncia en la que no se especifica- la infracción legal realizada.
La cuestión levantada por el fiscal ha sido considerada anteriormente por esta Corte Suprema en los casos de El Pueblo v. Borque, 25 D. P. R. 595, El Pueblo v. Rivera, 26 D. P. R. 439 y El Pueblo v. Salgado, decidido últimamente en 21 de noviembre próximo pasado, (pág. 881), habiendo-llegado a la conclusión en que se funda el fiscal para solicitar la revocación de la sentencia apelada.
Ratificando la jurisprudencia contenida en dichas decisio-nes es de revocarse la sentencia apelada y absolverse al acu-sado, con las costas de oficio.

Revocada, la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.